UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X

Vanessa Donadel a/k/a Vanessa Andrade,                        Case No. 16-44002-NHL

                                                              Chapter 7
                                    Debtor.
----------------------------------------------------------X

                          ORDER GRANTING MOTION TO VACATE
                         ORDER DENYING HOMESTEAD EXEMPTION

        WHEREAS on September 6, 2016 Vanessa Donadel a/k/a Vanessa Andrade (the “Debtor”)

filed a petition seeking relief under chapter 7 of the United States Bankruptcy Code (the

“Petition”), and the Petition lists Debtor’s residence as 33-29 156th Street, Flushing, NY 11354

(the “Property”), and on December 14, 2016 the Debtor filed Official Form 106C (“Schedule C”),

which Schedule claimed an exemption in the Debtor’s primary residence (the “Homestead

Exemption”); and

        WHEREAS Richard J. McCord (the “Trustee”) was appointed as the chapter 7 trustee to

administer the estate of the Debtor, and filed a motion on July 6, 2019 objecting to the Homestead

Exemption in the Property (the “Motion”) [ECF No. 45]; and

        WHEREAS, no opposition having been filed to the Motion, on September 11, 2017 the

Honorable Elizabeth S. Stong granted the Motion and issued an order disallowing the Homestead

Exemption (the “Order”) [ECF No. 48]; and

        WHEREAS, on December 4, 2017, the Debtor filed a motion to vacate the Order (the

“Motion to Vacate”) [ECF No. 49]; and

        WHEREAS, on February 20, 2018, the Trustee filed an objection to the Motion to Vacate

(the “Objection”) [ECF No. 52], and




                                                        1
       WHEREAS, on August 20, 2019 a hearing was held on the Motion to Vacate before the

Honorable Nancy Hershey Lord, at which Karamvir Dahiya (the “Debtor’s Counsel”) and Robert

Nosek, on behalf of the Trustee appeared, at which hearing the Trustee agreed to withdraw the

Objection assuming that Debtor’s Counsel withdraw certain allegations of fraud made in support

of the Motion to Vacate, and

       WHEREAS on August 21, 2019, Debtor’s Counsel filed a letter withdrawing certain

allegations of fraud made in support of the Motion to Vacate [ECF No. 64]; it is now hereby

       ORDERED that the Motion to Vacate is GRANTED, only as to the portion that vacates

the Order disallowing the Homestead Exemption.




                                                            ____________________________
 Dated: October 27, 2019                                         Nancy Hershey Lord
        Brooklyn, New York                                  United States Bankruptcy Judge

                                               2
